Pek Gotham,
We are all of opinion that, upon the pleadings, and facts properly found by the learned referee and court below, this was a clear case for equitable relief, and that there was no error in • entering the decree recommended by the referee. The deed itself contains an expression that is strongly indicative of the fact that it was not the intention of the plaintiff to sell, nor of the defendant to buy the underlying nine-foot vein of coal in question. In the premises, the sixty-seven and eighty-six one hundredths acres of land, intended to be conveyed, is described, “ All that certain messuage, tenement, piece or parcel of surface land, situate,” etc.; and in the habendum the same is referred to as, “ said 67.86 acres of surface land,” etc. But, it is not our purpose to review or discuss the evidence of the established facts upon which the decree is based. Without pursuing the inquiry further, we are satisfied that there is no substantial error in the decree; and it is accordingly affirmed with costs, to be paid by the appellant, and his appeal is dismissed.